Citation Nr: 1422612	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder, prior to April 3, 2010, and in excess of 20 percent thereafter.  

2.  Entitlement to a separate rating in excess of 10 percent for post-operative residuals of a left knee disorder due to instability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983 and from March 1984 to February 1985.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A videoconference hearing was held before the undersigned Veterans Law Judge in October 2011.  A transcript of that hearing is of record.  

In January 2013, the Board denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder, prior to April 3, 2010, and in excess of 20 percent thereafter, and granted a separate 10 percent rating for instability due to post-operative residuals of a left knee disorder.  The January 2013 decision also addressed issues related to residuals of sebaceous cyst removal and a right knee disorder.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 order, the Court granted a joint motion for remand to the extent that the Board denied entitlement to an evaluation in excess of 10 percent for post-operative residuals of a left knee disorder prior to April 3, 2010, and in excess of 20 percent thereafter; and a separate rating in excess of 10 percent for post-operative residuals of a left knee disorder due to instability.  The appeal as to the remaining issues was dismissed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In light of the joint motion further development is necessary to provide the Veteran with a current VA examination to assess the severity of his left knee disorder, to include ascertaining the nature of any instability or symptoms associated with a dislocated semilunar cartilage.  

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent outstanding VA or other inpatient or outpatient treatment records relating to the left knee should be obtained and incorporated in the claims, Virtual VA and/or VBMS files.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA orthopedic examination to determine the nature, extent, frequency, and severity of any impairment related to his left knee disability since July 2007.  The examiner is to be provided access to the claims folder, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims folder and any Virtual VA and VBMS records have been reviewed.  The examiner is asked to:  

(a)  Examine the Veteran, provide the range of flexion and extension of the left knee in degrees, and indicate whether the left knee exhibits pain, weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  

(b)  Indicate whether any recurrent subluxation or lateral instability of the left knee is slight, moderate, or severe.  

(c)  Indicate whether, in your professional medical opinion, the evidence supports a finding of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

(d)  All left knee pathology should be noted and the examiner should describe the nature and extent of the Veteran's left knee disability.  Any indicated tests and studies should be performed.  If review of the claims, Virtual VA and/or VBMS files and the Veteran's description of symptoms or treatment indicates that there have been significant changes in the nature and extent of the left knee disability since July 2007, describe such changes, including the approximate dates.  

(e)  Provide an explanation for all opinions, including discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions without resorting to mere speculation, explain why that is the case.

3.  The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the AOJ must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  The AOJ must ensure that the examiner documented his or her consideration of the claims folder and any documents located in Virtual VA and VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  After completing the above development and any other indicated development, readjudicate the claims that are the subject of this Remand.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



